             Case 3-21-11265-cjf                 Doc 19     Filed 07/30/21 Entered 07/30/21 16:20:26                    Desc Main
                                                            Document     Page 1 of 4

                                                  U.S. BANKRUPTCY COURT
                                                  Western District of Wisconsin
                                        SECTION 341 MEETING PROCEEDING MEMO AND
                                          STANDING CHAPTER 13 TRUSTEE's REPORT

IN RE:
 Name: Lance C Provo & Jennifer S Shaw                                               Case #    21-11265

 Debtor Information:                                                     Spouse Information:
  SS#: XXX-XX-8844                                                        SS#: XXX-XX-8717
  Addr: 3420 Amhurst Rd                                                   Addr: 3420 Amhurst Rd
        Janesville, WI 53546                                                    Janesville, WI 53546
  County: ROCK                                                            County: ROCK

 Debtor's Attorney:     WADE M. PITTMAN                                               Date Filed:         06/11/2021
 341 Meeting Date:      07/28/2021              Adjourned 341 Date:                   Schedules Filed:

 Tape #: 4                                                                            Plan Filed:         06/11/2021
                                                                                      Amd Plan Filed:     06/11/2021
 Appearances: Debtor:              Rec'd DL & SS
                    Attorney:      wp
                    Creditors:     Atty Eric Von Helm for WWBIC- business closed? yes. When? June 5, Any notice to WWBIC?
                                   thinks not. Current at time? yes, Secured items?-all at business and all still there. Values?
                                   resale is 50% or less of loan value. Any arrangements with landlord? for now ok. ,

1. INFORMATION WHICH WOULD MAKE DEBTOR'S STATEMENTS AND SCHEDULES MORE ACCURATE:

  A. New Employment: ____________________________________________________________
                     ____________________________________________________________
  B. New Address:
                     UNCLEAR WHAT STATUS OF BUSINESS IS, IF OPERATING NEED BUS
  C. Other:          BUDGET/QUESTIONNAIRE. - disolving and returning eq

2. ELIGIBILITY / DEBT ANALYSIS:

  A. Eligible under Section 109(e)?         Y

  B. Analysis of Scheduled Debt:


           Attorney                                       1,500.00
           Unsecured                                    384,500.26
           Refund                                             0.00
           Secured                                      272,000.00
           Case Costs                                         0.00
          Total Debt                                    658,000.26


   C. Does Debtor have Regular Income?             Y

   D. Prior Bankruptcies:        Case Number 06-12974, Chapter 7 filed in Wisconsin Western Bankruptcy Court on
                                 11/15/2006 , Standard Discharge on 03/01/2007; Case Number 12-13013, Chapter
                                 7 filed in Wisconsin Western Bankruptcy Court on 05/21/2012 , Standard Discharge
                                 on 09/24/2012; Case Number 01-32966, Chapter 7 filed in Wisconsin Western
                                 Bankruptcy Court on 05/17/2001, Standard Discharge on 08/30/2001.

   E. DSO's:    Y _____ N ______
      ____________________________________________________________

   F. Tax Returns
      ____________________________________________________________
                 Case 3-21-11265-cjf             Doc 19          Filed 07/30/21 Entered 07/30/21 16:20:26                         Desc Main
21-11265 - Lance C Provo & Jennifer S Shaw                       Document     Page 2 of 4                                       Page 2

                                Refund Due       Federal Tax Return       State Tax Return                  EIC       Other      Other 1
      Tax Year      Income       Trustee      Received On Refund Amt Received On Refund Amt                Amount    Amount      Amount
      2020         60,589.00      4,951.00                      4,092.00                     3,359.00         0.00   2,500.00          0.00

   G. Self Employment
       Is Debtor Self Employed?                                              N
       Does Debtor Incur Trade Debt?                                         Y _____ N ______
       Did Debtor Complete Business Trade Questionnaire?                     Y _____ N ______
       Will a Monthly Operating Report be Required?                          Y _____ N ______


3. MONTHLY BUDGET:                 Budgeted Income                         5698.00     Available for Plan                     928.00
                                   Budgeted Expenses                       4770.00     Plan Payments                          925.00
                                   Available for Plan                       928.00     Excess                                   3.00


    A. Does Budget appear reasonable?             Y
         -18 & 22 YR OLDS, HOW LONG DEPENDENT? - unknown
         -$300 REPAIRS SEEMS HIGH -about

    B. Means Test: Is all disposable income applied? (Sec 1325(b)(1)(B))              Y

         -SCH I INCOME FOR D2 IS $750/MO LOWER THAN MT INCOME, WHY? OT
         -SOFA#27 INDICATES LLC STILL OPERATING, STATUS? -was closing at filing
         -RETAINING NUMEROUS VEHICLES, ALL NECESSARY? sold the mer marriner, -not

    C. Will debtor be able to make all payments under the plan and comply with the plan? (Sec 1325(a)(6)) Y

         -SCH I INCLUDES ANTICIPATED INCOME FOR DEBTOR, STATUS? - not yet
         -$1200 OVERTIME FOR D2, STEADY? - yes

 4. PLAN:
    A. Number of months the Plan is expected to last:             36

        Payment Start          Payment End      Payment Amount          Frequency          Source
            7/11/2021            6/11/2024                925.00           MONTHLY     DEBTOR

    B. Total to be paid into the Plan:                  33300.00

    C. Approximate percentage to Unsecureds:                0

    D. Source of Income:          EXPECTED INCOME FROM FUTURE EMPLOYMENT

       Spouse income:             FRITO LAY

    E. Wage Order Sent To: D2'S EMPLOYER

    F. Payments received to Date:            $925.00
       Will debtor commence payments within 30 days after the plan has been filed?                  Y

    G. Has the plan been proposed in good faith and not any means forbidden by law? (Sec 1325(a)(3))Y
        If "No", plan cannot be confirmed.

    H. Attorney Fee Requested          4000.00                  Paid to Date:    2500.00
        Balance Due Under Plan                    1500.00       Approximate months to pay:          2.00
                 Trustee recommends amount requested?              Y
                 If no, amount the Trustee recommends:
                 Case 3-21-11265-cjf             Doc 19         Filed 07/30/21 Entered 07/30/21 16:20:26                         Desc Main
21-11265 - Lance C Provo & Jennifer S Shaw                      Document     Page 3 of 4                                       Page 3

      I. Does the Plan Properly Classify Debts?           N
           WI WOMENS BUSINESS INITIATIVE FILED AS SECURED - NOT PROVIDED FOR IN PLAN.

      J. Does the plan provide for curing of default or payment in full of Secured Debt? (Sec 1325(a)(5))N
           -SEE NOTE ABOVE

      K. Does the plan provide for full payment of Priority Debt?              Y
           -NONE


      L. Was a Liquidation
       Analysis Provided By the                      Under Chapter 7                                         Under Chapter 13
      Debtor? (Sec 1325(a)(5))         Assets:                        470700.00           Total Paid To Plan:               33300.00
         N                             Admin, Security:                                   A.S.P. Debt:      273500.00
                                       Priority (ASP)                 273500.00           Less Direct:      246000.00       27500.00
        Unsecureds Do Better
        Under Chapter: 13              Exemptions:                    198700.00           Trustee Fee on Net A.S.P:          1848.99
                                       Available for UnSec:                -1500.00       Amt Avail for Unsec:               3951.01


5. CLAIMS AND OBJECTIONS


 Direct Claims
   FREEDOM MORTGAGE CORP                                  Scheduled for:        246,000.00         Filed for:    0.00
      Claim Ref Number:            5                      Scheduled as:     DIRECT                 Filed as:     Not Filed
      Reason:    MTGE-HOMESTEAD-3420 AMHURST RD                                                    Filed date:
      Objection Filed? No




  Secured
  LANDMARK CREDIT UNION                                   Scheduled for:           26,000.00       Filed for:    25,774.92
      Claim Ref Number:           6                       Scheduled as:     Secured                Filed as:     Secured
      Reason:    2017 LINCOLN MKZ                                                                  Filed date:   6/16/2021
      Objection Filed?   No

  7
  US BANKRUPTCY COURT                                     Scheduled for:                 0.00      Filed for:    0.00
      Claim Ref Number:           4                       Scheduled as:     Case Costs             Filed as:     Not Filed
      Reason:                                                                                      Filed date:
      Objection Filed?   No

  8
  DEBTOR                                                  Scheduled for:                           Filed for:
      Claim Ref Number:           2                       Scheduled as:     Refund                 Filed as:     Refund
      Reason:                                                                                      Filed date:   6/11/2021
      Objection Filed?   No
  DEBTOR                                                  Scheduled for:                 0.00      Filed for:    0.00
      Claim Ref Number:           3                       Scheduled as:     Refund                 Filed as:     Not Filed
      Reason:                                                                                      Filed date:
      Objection Filed?   No

  Attorney
  WADE M. PITTMAN                                         Scheduled for:             1,500.00      Filed for:
      Claim Ref Number:           1                       Scheduled as:     Attorney               Filed as:     Not Filed
      Reason:                                                                                      Filed date:
      Objection Filed?   No
              Case 3-21-11265-cjf            Doc 19   Filed 07/30/21 Entered 07/30/21 16:20:26          Desc Main
21-11265 - Lance C Provo & Jennifer S Shaw            Document     Page 4 of 4                        Page 4



6. TRUSTEE RECOMMENDATIONS:


    Does Trustee Recommend Confirmation?         N

         ____________________________________________________________



    Trustee Comments:
         { 4I, 4J }
         Note: Sch I shows D1 employed and not so. May impact feasibilty but current at 341 date
         Objection issues:
         - Missing: lien doc - mortgage
         - WI WOMENS BUSINESS INITIATIVE FILED AS SECURED - NOT PROVIDED FOR IN PLAN &
         no surrender shown



   Date Completed:    07/30/2021                              /s/
                                                             ______________________________________
                                                             Mark Harring
                                                             Standing Chapter 13 Trustee
